           Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) VICKI JO LEWIS, individually and as co-               )
Personal Representative of the ESTATE OF                  )
ISAIAH MARK LEWIS, deceased; and                          )
(2) TROY LEVET LEWIS, individually and as                 )
co-Representative of the                                  )
ESTATE OF ISAIAH MARK LEWIS, deceased,                    )
                                                          )
                             Plaintiffs,                  )
                                                          )
vs.                                                       )    Case No. CIV-19-489-R
                                                          )
(1) CITY OF EDMOND, OKLAHOMA;                             )
(2) POLICE SGT. MILO BOX; AND                             )
(3) POLICE OFFICER DENTON SCHERMAN,                       )
                                                          )
                             Defendants.                  )



                       PLAINTIFFS’ PROPOSED VOIR DIRE



      Plaintiffs Vicki Jo Lewis and Troy Levet Lewis, individually and as Co-Personal

Representatives of the Estate of Isaiah Mark Lewis (“Isaiah”), deceased, submit the

following Proposed Voir Dire.

                                  Knowledge of the Case

      1.      Have you ever heard of this lawsuit or the circumstances of the death of

Isaiah Lewis before today?

      2.      If so, when did you first hear of this lawsuit or the circumstances leading to

it?
                                           Page 1 of 10
              Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 2 of 10




         3.      If so, how did you become aware of this lawsuit or the circumstances leading

to it?

         4.      If so, as a result of your prior knowledge, have you formed any opinions

about who should win or lose?

         5.      If so, would either party have to present any evidence before you would

change the present opinions that you have about this case?

         6.      If so, despite your past knowledge of this lawsuit, can you set aside what you

have heard before today and try this case solely upon the believable and credible evidence

introduced during the trial and the applicable law as I instruct you?

                                            Lawyers

         7.      Do you know any of the lawyers or law firms involved in this case?

         8.      If so, what is your relationship with the lawyer(s) of law firm(s) that you

know?

         9.      If so, would you be inclined to favor or disfavor the client of the lawyer(s) or

law firm(s) that you know?

         10.     If so, would your knowledge of the lawyer(s) or the law firm(s) in any way

affect your ability to be a fair and impartial juror?

                                            Witnesses

         11.     Some of the following witnesses may be called to testify at trial:

                 A. Vicki Jo Lewis

                 B. Troy Levet Lewis


                                           Page 2 of 10
  Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 3 of 10




      C. Dante Lewis

      D. Jordan Lewis

      E. Police Sgt. Milo Box

      F. Police Officer Denton Scherman

      G. Detective Jimmy Gwartney

      H. Detective Sergeant Greg Hunt

      I. Sergeant Timothy Radcliff

      J. Sergeant Page Hussey

      K. Tossaporn Sriyap

      L. Kamri Pollock

      M. Chief J.D. Younger

      O. Lieutenant Jeff Richardson

      P. Sergeant Michael King

      Q. Detective Brenton Brown

      R. Kelly Moore

      S. Brian Hale

      T. Jeremy Benavides

      U. Rockie Yardley

12.   Do you know or think you know any of these witnesses?

13.   If so, what is your relationship with the witness(es) that you know?




                                Page 3 of 10
         Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 4 of 10




       14.    If so, would you be inclined to give greater or lesser weight to testimony of

a witness that you know?

       15.    If so, would your knowledge of a witness in any way affect your ability to be

a fair and impartial juror?

                                         Parties
       16.    Do you know the Plaintiffs or their son, Isaiah Lewis, deceased?

       17.    If so, how did you become acquainted with them?

       18.    If so, when did you first have knowledge of them?

       19.    If so, is there anything about your knowledge of Vicki Jo Lewis, Troy Levet

Lewis, or Isaiah Lewis that would cause you to be biased either for or against them?

       20.    Have you or has anyone in your immediate family or a close personal friend

ever been employed by the City of Edmond or the Edmond Police Department?

       21.    If so, in what capacity were you or that person employed?

       22.    If so, is there anything about your or that person's employment with these

entities that would cause you to be biased either for or against Plaintiffs?

                                         Damages

       23.    Could you return a verdict against the Defendants and in favor of Plaintiffs

if the evidence and the applicable law supported a verdict in favor of Plaintiffs?

       24.    Would you have any hesitancy to award a money verdict against the

Defendants and in favor of Plaintiffs if the evidence and the applicable law supported a

verdict in favor of Plaintiffs?



                                        Page 4 of 10
           Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 5 of 10




         25.   Would you have any reluctance to award a money verdict in an amount that

will adequately compensate Plaintiffs for their damages if the evidence and the applicable

law support a verdict in favor of Plaintiffs?

         26.   Would you have any reluctance to award a money verdict in an amount that

will adequately compensate Plaintiffs for their non-economic damages, such as mental pain

and anguish, grief, and loss of companionship?

                                       Burden of Proof

         27.   Do you understand that this is a civil case and that the burden of proof

required to prove the case is different than in a criminal case?

         28.   In a civil case such as this case, the party with the burden of proof must prove

their claims only by a preponderance of the evidence, or evidence that is more probably

true than not true. In a criminal case, the burden of proof is beyond a reasonable doubt.

Are you troubled by the fact that a civil case requires a lesser burden of proof than a

criminal case does?

                                     Prior Jury Service

         29.   Have you ever served on a jury before?

         30.   If so, was it a civil or criminal case?

         31.   If it was a civil case, what was the nature of it?

         32.   If so, were you able to reach a verdict in each case in which you served as a

juror?

         33.   If so, have you ever been selected as the foreperson of a jury?


                                         Page 5 of 10
         Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 6 of 10




       34.     Is there anything about your prior jury service that would cause you to be

biased for or against either of the parties to this lawsuit?

       35.     If selected as a juror in this case, will you set aside the facts and applicable

law that pertained to the other cases on which you served as a juror and try this case solely

on the believable and credible evidence and the applicable law as I instruct you?

                                       Other Lawsuits

       36.     Have you or has anyone in your immediate family ever been sued in a civil

action other than for divorce?

       37.     If so, what kind of a lawsuit was it?

       38.     If so, was there anything about what happened in your lawsuit that would

affect your ability to be fair in this case?

       39.     Do you believe that a person should be allowed to file a lawsuit and have a

jury of his or her peers sit in judgment as the triers of fact?

                              Civil Rights – Law Enforcement

       40.     Has anyone filed a lawsuit alleging a violation of their civil rights involving

law enforcement officers against you or against any of your employers?

       41.     If so, what was the alleged basis of the civil rights violations?

       42.     If so, is there anything about what happened in the lawsuit regarding a

violation of civil rights that would affect your ability to be a fair juror in this lawsuit?

       43.     Do you personally know anyone who has filed a lawsuit alleging a violation

of civil rights involving law enforcement officers in any court of law?


                                          Page 6 of 10
         Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 7 of 10




       44.     If so, what was the alleged basis of the civil rights violations?

       45.     If so, is there anything about what happened regarding that case that would

affect your ability to be fair in this lawsuit?

       46.     Do you agree or disagree with federal and state laws that prohibit law

enforcement officers from violating citizens’ civil rights?

       47.     What is the nature of your opinion?

       48.     If so, would you be able to set aside your own personal beliefs about laws

which prohibit law enforcement officers from violating citizens’ civil rights and decide this

case solely upon the law as I instruct you and upon believable and credible evidence?

                            Employment and Personal History

       49.     Are you employed?

       50.     Who is your employer?

       51.     What type of work do you perform?

       52.     If you are married or have a significant other, is your spouse or significant

other employed?

       53.     If so, by whom?

       54.     What type of work does your spouse or significant other perform?

       55.     Do you believe that law enforcement departments and law enforcement

officers should be held liable if they violate a person’s civil rights?

       56.     If not, what is the basis for your belief in that regard?

       57.     Have you ever worked in law enforcement or for a law enforcement agency?


                                          Page 7 of 10
         Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 8 of 10




       58.     If so, how long did you work in such a role?

       59.     Have you had any training, experience or education related to law

enforcement?

       60.     If so, what is the nature of your training, experience, or education?

       61.     Do you have any preconceived feelings or beliefs about people who claim to

have had their civil rights violated by law enforcement?

       62.     If so, what are your feelings or beliefs about that subject?

                                 Miscellaneous Questions

       63.     Would you desire for a juror with your present frame of mind to serve as a

juror if you were a party to this lawsuit?

       64.     Is there anything about the nature of this lawsuit that causes you to believe

that you could not be fair and impartial to both parties?

       65.     Would you follow and apply the law as you are instructed you even if you

personally disagree with the law?

       66.     Do you know of any reason why you could not be a fair and impartial juror

to both sides in this case?

       67.     How many of you think the jury system is a good way to resolve disputes?

       68.     Without telling me your specific thoughts or opinion, do any of you have

strong feelings against lawsuits in general?

       69.     How long have you held this opinion or belief?




                                        Page 8 of 10
         Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 9 of 10




       70.    Do you think that you can put this belief or opinion aside, be fair and

impartial to the parties, and follow and apply the law as I instruct you?

       71.    Without telling me your specific thoughts or opinion, do any of you have

strong feelings against large jury verdict awards?

       72.    How long have you held this opinion or belief?

       73.    Do you think that you can put this belief or opinion aside, be fair and

impartial to the parties, and follow and apply the law as I instruct you?

                                                     Respectfully submitted,

                                                     /s/ Geoffrey A. Tabor

                                                     Andrew M. Stroth, IL Bar # 6276013
                                                     Carlton Odim, IL Bar # 6182368
                                                     Action Injury Law Group, LLC
                                                     191 North Wacker Drive Suite 2300
                                                     Chicago, IL 60606
                                                     Tel: (312) 771-2444
                                                     Fax: (312) 641-6866
                                                     astroth@actioninjurylawgroup.com
                                                     carlton@actioninjurylawgroup.com

                                                     and

                                                     Woodrow K. Glass, OBA#15690
                                                     Geoffrey A. Tabor, OBA#32880
                                                     Ward & Glass, LLP
                                                     1601 36th Avenue
                                                     Norman, OK 73072
                                                     (405) 360-9700

                                                     and


                                       Page 9 of 10
        Case 5:19-cv-00489-R Document 103 Filed 07/02/21 Page 10 of 10




                                                  David J. Batton, OBA #11750
                                                  Law Office of David J. Batton
                                                  P.O. Box 1285
                                                  (330 W. Gray, Suite 304)
                                                  Norman, OK 73070
                                                  Tel: (405) 310-3432
                                                  Fax: (405) 310-2646
                                                  dave@dbattonlaw.com

                                                  Attorneys for Plaintiffs

                           CERTIFICATE OF SERVICE

       I certify that I filed the foregoing document on July 2, 2021, through the Court’s
CM/ECF system, thereby causing electronic service on all parties by their counsel of
record.

                                                  /s/ Geoffrey A. Tabor




                                      Page 10 of 10
